In an action, inter alia, to recover damages for personal injuries, defendant Ford Motor Company appeals from an order of the Supreme Court, Dutchess County, dated March 26, 1980, which granted plaintiff’s motion to strike certain of its interrogatories. Order modified by deleting therefrom the provision striking paragraph 13 of the interrogatories. As so modified, order affirmed, with $50 costs and disbursements payable to the plaintiff (see Wasmuth v Hinds-Toomy Auto Corp., 39 AD2d 723). The time within which the plaintiff is to answer said interrogatory is extended until 30 days after service upon her of a copy of the order to be made hereon together with notice of entry thereof. Mollen, P. J., Titone, Gulotta and O’Connor, JJ., concur.